Citation Nr: 1724451	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Nichols, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to April 1961, with additional service in the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing was held in April 2014.  A transcript is of record.

This case was previously remanded by the Board in April 2015.


FINDINGS OF FACT

1. The Veteran has a current right ankle disability, variously diagnosed as "right ankle sprains with degenerative changes".  See May 2015 VA Examination Report, section 14.

2. Service treatment records document a severe right ankle sprain in October 1960, followed by a period of inpatient treatment and placement on restricted duty.

3. The evidence is at least in relative equipoise to support a finding that the Veteran's right ankle disability began in service and has continued to the present day.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability, variously diagnosed as "right ankle sprains with degenerative changes", have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for a right ankle disability, variously diagnosed as "right ankle sprains with degenerative changes", is granted.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


